Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
(i) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
(ii) With regard to page 8 (line 14), the term "provide" should be changed to the term --provided--.
(iii) With regard to page 10 (line 17), the term "base 60" should be changed to the term --base 42--.
(iv) With regard to page 13 (line 19), the term "bass bearing" should be changed to the term --ball bearing--.
(v) With regard to page 13 (line 31), the term "nit" should be changed to the term --unit--.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,490,217 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,607,640 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
More specifically, the limitations of claim 1 of the instant application are all found in claims 1-3 of U.S. Patent No. 10,607,640 B2 (cf. claim 1 of the instant application, with claims 1-3 of U.S. Patent No. 10,607,640 B2).
Both claim 1 of the instant application and claim 1 of U.S. Patent No. 10,607,640 B2 include, a disk device comprising: a rotatable disk shaped recording medium; a first actuator assembly including a first actuator block rotatably supported on a support shaft via a first bearing unit, a suspension assembly extending from the first actuator block, and a magnetic head supported by the suspension assembly; a second actuator assembly including a second actuator block rotatably supported on the support shaft via a second bearing unit, a suspension assembly extending from the second actuator block, and a magnetic head supported by the suspension assembly.
Claim 1 of the instant application also recites wherein the first bearing unit comprises a first sleeve fixed to the first actuator block and located around the support shaft in a coaxial manner, and one or more ball bearings disposed between the support shaft and the first sleeve, the second bearing unit comprises a second sleeve fixed to the second actuator block and located around the support shaft in a coaxial manner, and one or more ball bearings disposed between the support shaft and the second sleeve, which is found in claim 2 of U.S. Patent No. 10,607,640 B2.
Moreover still, claim 1 of the instant application also recites wherein the first sleeve includes a first end surface opposed to the second sleeve, and an annular first step which projects from the first end surface and is located coaxial with the support shaft, the second sleeve includes a second end surface opposed to the first step with a gap therebetween, and an annular second step which projects from the second end surface and is located coaxial with the support shaft, wherein the second step overlaps the first step  in a radial direction of the first sleeve and is opposed to the first step and the first end surface with a gap therebetween, which is found in claim 3 of U.S. Patent No. 10,607,640 B2.
As such, since the language of claim 1 of the instant application is readily found in claims 1-3 of U.S. Patent No. 10,607,640 B2, claim 1 is anticipated by claims 1-3 of U.S. Patent No. 10,607,640 B2.
Moreover, claim 1 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.
	
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,762,921 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
More specifically, the limitations of claim 1 of the instant application are all found in claims 1-10 of U.S. Patent No. 10,762,921 B1 (cf. claim 1 of the instant application, with claims 1-10 of U.S. Patent No. 10,762,921 B1).
Both claim 1 of the instant application and claims 1, 5, and 6 of U.S. Patent No. 10,762,921 B1 include, a disk device comprising: a recording medium; a first actuator assembly including a first actuator block rotatably supported on a support shaft via a first bearing unit, a suspension assembly extending from the first actuator block, and including a magnetic head of such a suspension assembly; a second actuator assembly including a second actuator block rotatably supported on the support shaft via a second bearing unit, a suspension assembly extending from the second actuator block, with such suspension assembly again including a magnetic head.
Claim 1 of the instant application also recites wherein the first bearing unit comprises a first sleeve fixed to the first actuator block and located around the support shaft, and one or more ball bearings (inclusive of at least a first ball bearing) disposed between the support shaft and the first sleeve, the second bearing unit comprises a second sleeve fixed to the second actuator block and located around the support shaft, and one or more ball bearings (inclusive of at least a second ball bearing) disposed between the support shaft and the second sleeve, which is also found in claim 1 of U.S. Patent No. 10,762,921 B1.
Moreover still, claim 1 of the instant application also recites wherein the first sleeve includes a first end surface opposed to the second sleeve, the second sleeve includes a second end surface opposed to the first step with a gap therebetween, as found in, e.g., claim 1 of  U.S. Patent No. 10,762,921 B1.
Moreover, the limitations of an annular first step which projects from the first end surface and is located coaxial with the support shaft, and an annular second step which projects from the second end surface and is located coaxial with the support shaft, wherein the second step overlaps the first step in a radial direction of the first sleeve and is opposed to the first step and the first end surface with a gap therebetween, as set forth in claim 1 of the instant application, is found in at least claims 1 and 2 of U.S. Patent No. 10,762,921 B1, which sets forth the equivalent structure of the "annular rib" which functionally and structurally is/are the same element(s) (in accordance with U.S. Patent No. 10,762,921 B1 and the instant application).
As such, since the language of claim 1 of the instant application is readily found in claims 1-10 of U.S. Patent No. 10,762,921 B1, claim 1 is anticipated by claims 1-10 of U.S. Patent No. 10,762,921 B1.
Moreover, claim 1 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 11,114,118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
More specifically, the limitations of claim 1 of the instant application are all found in at least claims 3-4 of U.S. Patent No. 11,114,118 B2 (cf. claim 1 of the instant application, with claims 3-4 of U.S. Patent No. 11,114,118 B2).
Both claim 1 of the instant application and claims 3-4 of U.S. Patent No. 11,114,118 B2 include, a disk device comprising: a recording medium; a first actuator assembly including a first actuator block rotatably supported on a support shaft via a first bearing unit, a suspension assembly extending from the first actuator block, and including a magnetic head of such a suspension assembly; a second actuator assembly including a second actuator block rotatably supported on the support shaft via a second bearing unit, a suspension assembly extending from the second actuator block, with such suspension assembly again including a magnetic head.
Claim 1 of the instant application also recites wherein the first bearing unit comprises a first sleeve fixed to the first actuator block and located around the support shaft, and one or more ball bearings disposed between the support shaft and the first sleeve, the second bearing unit comprises a second sleeve fixed to the second actuator block and located around the support shaft, and one or more ball bearings disposed between the support shaft and the second sleeve, which is also found in claim 3 of U.S. Patent No. 11,114,118 B2.
Moreover still, claim 1 of the instant application also recites wherein the first sleeve includes a first end surface opposed to the second sleeve, the second sleeve includes a second end surface opposed to the first step with a gap therebetween, as found in, e.g., claim 4 of  U.S. Patent No. 11,114,118 B2.
Moreover, the limitations of an annular first step which projects from the first end surface and is located coaxial with the support shaft, and an annular second step which projects from the second end surface and is located coaxial with the support shaft, wherein the second step overlaps the first step in a radial direction of the first sleeve and is opposed to the first step and the first end surface with a gap therebetween, as set forth in claim 1 of the instant application, is found in claim 4 of U.S. Patent No. 11,114,118 B2.
As such, since the language of claim 1 of the instant application is readily found in at least claims 3-4 of U.S. Patent No. 11,114,118 B2, claim 1 is anticipated by claims 3-4 of U.S. Patent No. 11,114,118 B2.
Moreover, claim 1 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein split or dual actuators, mounted along a common shaft, are provided within disk drive systems. 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688